                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20   PageID.48   Page 1 of 35




                                          IN THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


                            CHILD A., by next friend PARENTS A,        MEMORANDUM OF LAW FOR
                            CHILD B., by next friend PARENTS B,        PLAINTIFFS’ MOTION FOR
                            CHILD C., by next friend PARENT C,         TEMPORARY RESTRAINING
                            CHILD D., by next friend PARENTS D,        ORDER AND PRELIMINARY
                                                                       INJUNCTION
                                             Plaintiffs,
                            -vs-                                       FILE NO: 5:20-cv-10363
                            SALINE AREA SCHOOLS;
                            SALINE AREA SCHOOLS BOARD OF               DISTRICT JUDGE
Kallman Legal Group, PLLC




                            EDUCATION;                                 HON. PAUL D. BORMAN
                            SCOT GRADEN, individually and in his
                            official capacity as Superintendent of     MAGISTRATE JUDGE
                            Saline Area Schools;                       MICHAEL J. HLUCHANIUK
                            STEVE LAATSCH, individually and in
                            his official capacity as Assistant-
                            Superintendent of Saline Area Schools;
                            DAVID RAFT, individually and in his
                            Official capacity as Principal of Saline
                            High School;
                            JOE PALKA, individually and in his
                            official capacity as Assistant-Principal
                            of Saline High School;
                            THERESA STAGER, individually and
                            in her official capacity as Assistant-
                            Principal of Saline High School;
                            MOLLY GARCIA, individually and in
                            Her Official capacity as Director of
                            Student Services;
                            KIRK EVENSON, individually and in
                            his official capacity as Assistant-
                            Principal of Saline High School,
                            Jointly and Severally,

                                             Defendants.

                                                                 1
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.49    Page 2 of 35




                            David A. Kallman         (P34200)              Timothy J. Mullins     (P28021)
                            Stephen P. Kallman       (P75622)              John L. Miller         (P71913)
                            KALLMAN LEGAL GROUP, PLLC                      GIARMARCO, MULLINS &
                            Attorneys for Plaintiffs                       HORTON, P.C.
                            5600 W. Mount Hope Hwy.                        Attorneys for Defendants
                            Lansing, MI 48917                              101 W. Big Beaver Road, 10th Floor
                            (517) 322-3207                                 Troy, MI 48084
                            dave@kallmanlegal.com                          (248) 457-7020
                                                                           tmullins@gmhlaw.com
                                                                           jmiller@gmhlaw.com
Kallman Legal Group, PLLC




                              PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
                                           AND PRELIMINARY INJUNCTION
                                  NOW COME the above-named Plaintiffs, by and through their undersigned

                            counsel, and together bring this Motion for entry of a Temporary Restraining Order

                            and Preliminary Injunction against the above-named Defendants, their employees,

                            agents, and successors in office, and in support thereof allege the following:

                                  1.      Plaintiffs hereby move, pursuant to Federal Rule of Civil Procedure

                            65, for entry of a Temporary Restraining Order and Preliminary Injunction to order

                            Defendants immediately to fully reinstate all Plaintiffs back to school (including, but

                            not limited to, all classes, school activities, sports, and extra-curricular activities)

                            and forbidding Defendants from continuing their punishment of Plaintiffs for their

                            out-of-school speech.

                                  2.     Defendants suspended all four Plaintiff children from all school for a


                                                                       2
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.50    Page 3 of 35




                            single conversation on Snapchat—created outside of school, over the weekend, on

                            their own time—that school officials found to be offensive.

                                   3.     Plaintiffs hereby incorporate by reference all facts and allegations in

                            the Verified Complaint.

                                   4.     Plaintiffs also incorporate by reference the legal arguments contained

                            in the Memorandum in Support of Plaintiffs’ Motion for Temporary Restraining

                            Order and Preliminary Injunction.
Kallman Legal Group, PLLC




                                   5.     Plaintiffs have satisfied the four-part test for granting a temporary

                            restraining order and preliminary injunction.

                                   6.     As set forth in the accompanying legal memorandum, Plaintiffs are

                            likely to succeed on the merits of their claims.

                                   7.     Plaintiffs will suffer irreparable harm unless the requested injunctive

                            relief is granted.

                                   8.     The government has no legally cognizable interest in suppressing the

                            exercise of constitutional rights. Accordingly, no harm to Defendants would result

                            from granting the requested injunctive relief.

                                   9.     Defendants acted outside the scope of their authority by disciplining

                            Plaintiff children for speech that occurred at home over the weekend and was not

                            related to the school in any way.

                                   10.    Granting the requested injunctive relief will not result in any

                                                                      3
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.51    Page 4 of 35




                            foreseeable, serious harm to Defendants or the public.

                                  11.    Plaintiffs made numerous efforts to avoid litigation. Plaintiffs and

                            their parents initiated multiple conversations with Defendants prior to the filing of

                            this lawsuit in an attempt to resolve this matter and reinstate all of the children.

                            Defendants refused.

                                  12.    Plaintiffs waited to file this Motion in an attempt to give Defendants

                            an opportunity to meet with their counsel and reconsider their position. Plaintiffs’
Kallman Legal Group, PLLC




                            counsel met with Defendant Graden and his counsel on Thursday, February 20,

                            2020 to make a final effort to have all of the children fully reinstated to school.

                            Defendants refused.

                                  13.    Plaintiff, through the undersigned counsel, gave notice to Defendants’

                            counsel that this Motion for Temporary Restraining Order or Preliminary

                            Injunction would be filed because of their continued refusal of their constitutional

                            obligation to educate children. Defendants would not agree to the requested relief.

                                  14.    Plaintiff requests that the Court immediately schedule a hearing and

                            issue a temporary restraining order enjoining the District from continuing to punish

                            Plaintiff children for their out-of-school speech.

                                  15.    Because this is a non-commercial case and because the balance of

                            hardships favors Plaintiffs, the security bond requirement in Federal Rule of Civil

                            Procedure 65(c) should be waived. Further, as Plaintiffs are requesting that

                                                                       4
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.52    Page 5 of 35




                            Defendants simply comply with the law and their constitutional duties to educate

                            children, Defendants are not at risk of sustaining any damages.

                                  WHEREFORE, Plaintiffs respectfully request that this Court enter a

                            Temporary Restraining Order and Preliminary Injunction to enjoin Defendant from

                            continuing to punish Plaintiffs in violation of their rights. Specifically, Plaintiffs

                            request the following relating to each Plaintiff child:

                                  Child A:
Kallman Legal Group, PLLC




                                      • Child A’s suspension has been lifted and he has returned to school.

                                         However, Child A has been banned from all extra-curricular activities

                                         and was kicked out of his SAT preparation class. Child A should be

                                         permitted to fully reengage with all school activities, and Defendants

                                         should be prohibited from implementing any further disciplinary

                                         action.

                                  Child B:

                                      • Child B’s suspension has been lifted and he has returned to school.

                                         However, Child B has been banned from all extra-curricular activities

                                         and was removed from all sports teams, in particular, the

                                         swimming/diving team. Further, Child B’s regional sporting events

                                         are on March 7, 2020, and he should be permitted to participate in

                                         those events. Child B should be permitted to fully reengage with all

                                                                       5
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20       PageID.53    Page 6 of 35




                                        school activities including sports, and Defendants should be prohibited

                                        from implementing any further disciplinary action.

                                  Child C:

                                     • Child C continues to be suspended from all school activities. He has

                                        been out of school for approximately one month. The school’s next

                                        Trimester begins in March. Child C should be permitted to fully

                                        reengage with all school activities, and Defendants should be
Kallman Legal Group, PLLC




                                        prohibited from implementing any further disciplinary action.

                                  Child D:

                                     • Child D continues to be suspended from all school activities. He has

                                        been out of school for approximately one month. The school’s next

                                        Trimester begins in March. Child C should be permitted to fully

                                        reengage with all school activities, and Defendants should be

                                        prohibited from implementing any further disciplinary action.

                                  Plaintiff further requests that the Court schedule a preliminary injunction

                            hearing for the earliest available opportunity, but before the expiration of the

                            temporary restraining order, if granted by this Honorable Court.




                                                                     6
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20     PageID.54   Page 7 of 35




                                                                Respectfully submitted,

                                                                KALLMAN LEGAL GROUP, PLLC



                            DATED: February 24, 2020            /s/ David A. Kallman
                                                                By: David A. Kallman            (P34200)
                                                                Attorney for Plaintiffs
                                                                5600 W. Mount Hope Hwy.
                                                                Lansing, MI 48917
                                                                517-322-3207
                                                                dave@kallmanlegal.com
Kallman Legal Group, PLLC




                                                     CERTIFICATE OF SERVICE

                                  I hereby certify that on this date, the foregoing PLAINTIFFS’ MOTION FOR

                            TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

                            and attached MEMORANDUM OF LAW was filed electronically and served on all

                            counsel of record via the ECF system of the United States District Court for the

                            Eastern District of Michigan.



                            DATED: February 24, 2020            /s/ David A. Kallman
                                                                David A. Kallman        (P34200)
                                                                Attorney for Plaintiffs
                                                                5600 W. Mount Hope Hwy.
                                                                Lansing, MI 48917
                                                                (517) 322-3207
                                                                dave@kallmanlegal.com


                                                                   7
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20   PageID.55   Page 8 of 35




                                          IN THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


                            CHILD A., by next friend PARENTS A,        MEMORANDUM OF LAW FOR
                            CHILD B., by next friend PARENTS B,        PLAINTIFFS’ MOTION FOR
                            CHILD C., by next friend PARENT C,         TEMPORARY RESTRAINING
                            CHILD D., by next friend PARENTS D,        ORDER AND PRELIMINARY
                                                                       INJUNCTION
                                             Plaintiffs,
                            -vs-                                       FILE NO: 5:20-cv-10363
                            SALINE AREA SCHOOLS;
                            SALINE AREA SCHOOLS BOARD OF               DISTRICT JUDGE
Kallman Legal Group, PLLC




                            EDUCATION;                                 HON. PAUL D. BORMAN
                            SCOT GRADEN, individually and in his
                            official capacity as Superintendent of     MAGISTRATE JUDGE
                            Saline Area Schools;                       MICHAEL J. HLUCHANIUK
                            STEVE LAATSCH, individually and in
                            his official capacity as Assistant-
                            Superintendent of Saline Area Schools;
                            DAVID RAFT, individually and in his
                            Official capacity as Principal of Saline
                            High School;
                            JOE PALKA, individually and in his
                            official capacity as Assistant-Principal
                            of Saline High School;
                            THERESA STAGER, individually and
                            in her official capacity as Assistant-
                            Principal of Saline High School;
                            MOLLY GARCIA, individually and in
                            Her Official capacity as Director of
                            Student Services;
                            KIRK EVENSON, individually and in
                            his official capacity as Assistant-
                            Principal of Saline High School,
                            Jointly and Severally,

                                             Defendants.



                                                                  i
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20   PageID.56   Page 9 of 35




                            David A. Kallman         (P34200)         Timothy J. Mullins     (P28021)
                            Stephen P. Kallman       (P75622)         John L. Miller         (P71913)
                            KALLMAN LEGAL GROUP, PLLC                 GIARMARCO, MULLINS &
                            Attorneys for Plaintiffs                  HORTON, P.C.
                            5600 W. Mount Hope Hwy.                   Attorneys for Defendants
                            Lansing, MI 48917                         101 W. Big Beaver Road, 10th Floor
                            (517) 322-3207                            Troy, MI 48084
                            dave@kallmanlegal.com                     (248) 457-7020
                                                                      tmullins@gmhlaw.com
                                                                      jmiller@gmhlaw.com
Kallman Legal Group, PLLC




                                 MEMORANDUM OF LAW FOR PLAINTIFFS’ MOTION FOR
                                 TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                                                 INJUNCTION




                                                                 ii
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20                                  PageID.57         Page 10 of 35




                                                                     TABLE OF CONTENTS

                            INDEX OF AUTHORITIES.................................................................................... iv


                            INTRODUCTION .....................................................................................................1


                            PROCEDURAL HISTORY.......................................................................................3


                            STATEMENT OF FACTS ........................................................................................3


                            QUESTION PRESENTED ........................................................................................8
Kallman Legal Group, PLLC




                            ARGUMENT .............................................................................................................8


                              I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR
                              CLAIMS. ................................................................................................................9
                              II. IN THE ABSENCE OF IMMEDIATE INJUNCTIVE RELIEF,
                              PLAINTIFFS WILL SUFFER IRREPARABLE HARM. ...................................20
                              III. DEFENDANTS WILL SUFFER NO IRREPARABLE HARM BY
                              ALLOWING PLAINTIFFS TO BE FULLY REINSTATED AT SCHOOL. .....21
                              IV. THE PUBLIC INTEREST FAVORS THE PROTECTION OF STUDENT
                              SPEECH RIGHTS. ...............................................................................................21
                            CONCLUSION ........................................................................................................22


                            CERTIFICATE OF COMPLIANCE WITH LOCAL RULES ...............................23




                                                                                       iii
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20      PageID.58   Page 11 of 35




                                                      INDEX OF AUTHORITIES

                            CASES:

                            B.H. v. Easton Area Sch. Dist., 725 F.3d 293 (3d Cir. 2013)     .    .    8, 9, 22

                            Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675 (1986) .      .    .     10

                            Broadrick v. Oklahoma, 413 U.S. 601 (1973)         .     .      .    .     18

                            Council of Alternative Political Parties v. Hooks,
                            121 F.3d 876 (3d Cir. 1997)      .     .      .    .     .      .    .     2, 22

                            Dayton Area Visually Impaired Persons, Inc. v. Fisher,
Kallman Legal Group, PLLC




                            70 F.3d 1474 (6th Cir. 1995) .      .      .      .    .        .    .     8

                            Desert Outdoor Advertising, Inc. v. City of Moreno Valley,
                            103 F.3d 814 (9th Cir. 1996) .        .      .    .      .      .    .     17

                            Elrod v. Burns, 427 U.S. 347 (1976) .          .   .     .      .    .     2, 20

                            Hill v. Colorado, 530 U.S. 703 (2000) .        .   .     .      .    .     17

                            J.S. v. Blue Mountain Sch. Dist., 650 F.3d 915 (3d Cir. 2011)   .         passim

                            Layshock v. Hermitage School Dist., 650 F.3d 205 (3rd Cir. 2011)     .     12

                            Lowery v. Euverard, 497 F.3d 584 (6th Cir. 2007) .       .      .    .     10

                            Matal v. Tam, 137 S. Ct. 1744 (June 19, 2017)      .     .      .    .     14

                            Members of City Council v. Taxpayers for Vincent, 466 U.S. 789 (1984)      18

                            Morse v. Frederick, 551 U.S. 393 (2007)        .   .     .      .    .     10

                            Perry Educ. Ass’n. v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983)     14

                            Pittsburgh League of Young Voters Educ. Fund v. Port Auth.,
                            653 F.3d 290 (3d Cir. 2011)   .     .     .      .     .        .    .     1, 14


                                                                      iv
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20      PageID.59   Page 12 of 35




                            R.A.V. v. St. Paul, 505 U.S. 377 (1992)       .    .     .      .    .     14

                            Saxe v. State College Area Sch. Dist., 240 F.3d 200 (3d Cir. 2001)   .     13, 18

                            Sypniewski v. Warren Hills Reg’l Bd. of Educ., 307 F.3d 243 (3d Cir. 2002) 18, 21

                            Tinker v. Des Moines Indep. Sch. Dist., 393 U.S. 503 (1969)     .         passim

                            United Food & Commercial Workers Union, Local 1099 v.
                            Southwest Ohio Reg'l Transit Auth. 163 F.3d 341 (6th Cir. 1998)      .     8, 17



                            STATUTES:
Kallman Legal Group, PLLC




                            MCL 380.11a        .     .      .     .       .    .     .      .    .     15

                            MCL 380.11a(3)(b)        .      .     .       .    .     .      .    .     15

                            MCL 380.1310b      .     .      .     .       .    .     .      .    .     15

                            MCL 380.1310b(1)         .      .     .       .    .     .      .    .     16

                            MCL 380.1310b(10)(a) .          .     .       .    .     .      .    .     16



                            COURT RULES:

                            Fed. R. Civ. P. 65 .     .      .     .       .    .     .      .    .     8




                                                                      v
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.60    Page 13 of 35




                                                             INTRODUCTION

                                  This case arises because of a private Snapchat group text that occurred on

                            January 26, 2020 (Sunday) between numerous children who were all friends and

                            acquaintances. The Snapchat did not occur on school grounds or campus. The

                            Snapchat did not occur at a school sponsored event or field trip. The Snapchat neither

                            used school property, nor was it connected to any functions of the school in any way.

                                  Because of the speech contained in the text messages, Defendants suspended
Kallman Legal Group, PLLC




                            all four Plaintiff children and recommended expulsion for two of them. In taking

                            these actions, Defendants acted outside their authority and in violation of the

                            children’s rights. While the messages in the Snapchat were inappropriate and

                            immature, it was the parents, however, who had the right to discipline their children,

                            not the government authorities employed by the school.

                                  As outlined in the Verified Complaint, all four children are successful students

                            at the high school and none have ever been disciplined, suspended, or expelled by

                            the school prior to this incident.

                                 It is clear that schools lack the authority to punish students for profane or vulgar

                            out-of-school speech. J.S. v. Blue Mountain Sch. Dist., 650 F.3d 915, 920, 925, 933

                            (3d Cir. 2011) (en banc). However offensive particular language might be,

                            censorship of particular viewpoints is almost invariably unconstitutional. E.g.,

                            Pittsburgh League of Young Voters Educ. Fund v. Port Auth., 653 F.3d 290, 296


                                                                       1
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20           PageID.61    Page 14 of 35




                            (3rd Cir. 2011) (internal citations omitted). Further, Defendants’ policies and

                            procedures are vague, overbroad, and leave far too much discretion to decision-

                            makers to make subjective decisions. See J.S., 650 F.3d at 934–36.

                                 All of the other requirements for preliminary relief are also met. In First

                            Amendment cases, irreparable harm is presumed. Elrod v. Burns, 427 U.S. 347, 373

                            (1976). The continuing harm to Plaintiff children from Defendants’ actions cannot

                            be adequately remedied by damages; whereas, Defendants will suffer no harm from
Kallman Legal Group, PLLC




                            restoring all Plaintiff children to be able to fully participate in their education during

                            the pendency of this litigation. The public interest favors the protection of Plaintiff

                            children’s freedom of speech. See Council of Alternative Political Parties v. Hooks,

                            121 F.3d 876, 884 (3d Cir. 1997).

                                 Plaintiffs’ counsel has tried for weeks to convince Defendants to simply

                            reinstate the children during the pendency of this litigation. Defendants’ own Code

                            of Conduct states that “[d]uring an appeal, the student will not have to serve any

                            assigned discipline except in the case where a clear and present danger to themselves

                            and/or others exists.” As two of Plaintiff children have already resumed their basic

                            educational activities at school without incident, there is obviously no reasonable

                            argument that the remaining two Plaintiff children should not be permitted to

                            continue their education as well. Moreover, all Plaintiff children should be allowed

                            to resume all school related activities, extracurricular or otherwise.

                                                                        2
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20        PageID.62   Page 15 of 35




                                 Plaintiffs waited to file this Motion in an attempt to convince Defendants to

                            reinstate the Plaintiff children voluntarily. Plaintiffs’ counsel met with Defendant

                            Superintendent Scot Graden and his counsel on Thursday, February 20, 2020 in

                            pursuit of this reinstatement. Defendants refused, thus necessitating this Motion.

                                 Plaintiffs therefore request that this Honorable Court issue a Temporary

                            Restraining Order and Preliminary Injunction immediately restoring all Plaintiff

                            children to their prior status at the school, be fully reinstated and permitted to
Kallman Legal Group, PLLC




                            participate in all school activities, and forbidding Defendants from implementing

                            any further punishment of Plaintiff children for their out-of-school speech.

                                                       PROCEDURAL HISTORY
                                 This action was commenced by a Verified Complaint filed by Plaintiffs on

                            February 11, 2020.

                                                        STATEMENT OF FACTS

                                  On Sunday evening, January 26, 2020, a private Snapchat group was formed

                            by two other minor children who are close friends and not parties to this action. One

                            child was African-American and one was Caucasian. Eventually Defendants

                            disciplined the Caucasian child, but he is not a party to this action. Child A, B, C,

                            and D, who are all Caucasian, were later added to the Snapchat group. Other students

                            were also added to the Snapchat group, including both African-American and

                            Caucasian children.


                                                                     3
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20       PageID.63   Page 16 of 35




                                  In the course of their conversation, many of the children, both African-

                            American and Caucasian, used inappropriate language that included offensive terms

                            like the “N” word and various abbreviations of that word, “white power,” and “the

                            South will rise again.” There was also a longer quote from comedian Chris Rock

                            posted in the Snapchat that used the “N” word. In the course of their conversation,

                            many of the children, both African-American and Caucasian, used inappropriate

                            “memes” or pictures that included offensive terms like the “N” word and various
Kallman Legal Group, PLLC




                            abbreviations of that word. One of the African-American children jokingly

                            suggested that everyone on the chat say the “N” word at the same time to stop racism

                            and many of the children did so.

                                  While Plaintiffs do not excuse the use of such language, the intent and

                            understood usage of these offensive terms was in the context of immature banter

                            between friends and in a joking manner. The initial children on the Snapchat

                            understood this to be the intent.

                                  When a person leaves a Snapchat group, everything that person said or posted

                            is immediately erased, leaving only the texts or images posted by the remaining

                            members in the group. After a number of the African-American children logged off

                            the Snapchat, another African-American child joined the group late and was

                            therefore unable to see the prior postings by the other African-American children

                            and the context of the original conversation. The late-arriving African-American

                                                                     4
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.64    Page 17 of 35




                            student saw the posts by the Caucasian children and recorded a video of the

                            Snapchat. This African-American child immediately publicly posted the video of the

                            Snapchat, discussed what he had seen, and used the “N” word himself, while

                            discussing his short involvement in the conversation.

                                  This Snapchat group was a private chat visible only to the few children asked

                            to join into the chat, and the chat was not accessible on any public social media.

                            None of Plaintiff children posted or otherwise distributed any of the content of the
Kallman Legal Group, PLLC




                            Snapchat to any public social media site, to the school, to the student body, or to any

                            other person. There was no intent by Plaintiff children to make this private

                            conversation public, to cause anyone to be hurt or upset, or to take the inappropriate

                            language out of context.

                                  One of the African-American children acknowledged this to be true in a text

                            the next day with Child C:

                                  Child C: [Child’s name] you know last night was all a misunderstanding
                                  and a joke correct?
                                  African-American Child: Yea [i know] it got outta control but on some level
                                  we can’t f*** around like that like at all.

                                  The screen shots taken by the late-arriving African-American child did not

                            show the entire conversation that occurred between all the participants because large

                            portions of the discussion had been erased when the other African-American

                            students logged off the chat.

                                  The entirety of the chat occurred in private, did not occur at any Saline Area
                                                                      5
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.65    Page 18 of 35




                            School location, at any school event, while traveling to or from a school event, or on

                            any technology, web site, or equipment owned by the school.

                                  On January 27, 2020, and despite Defendants only having a small portion of

                            the Snapchat conversation (approximately 10 hours after the Snapchat occurred and

                            with virtually no investigation), Defendants made a grossly negligent decision to

                            verbally suspend all the Plaintiff children and barred them from attending Saline

                            High School indefinitely. None of the African-American students who participated
Kallman Legal Group, PLLC




                            in the Snapchat conversation were disciplined by Defendants.

                                  None of the Plaintiff children, nor their parents, received any written notice

                            of their suspensions, the grounds for the suspensions, or any advisement of their

                            rights to a hearing or other due process prior to being suspended. Defendants called

                            the police regarding the Snapchat conversation and asked them to investigate it

                            criminally. Child B was subsequently interrogated by a police officer on January 27,

                            2020, without any notification to his parents and without any notice of his legal rights

                            or the fact that he was under a criminal investigation. In addition, Defendants

                            inexplicably referred the Snapchat to the Federal Bureau of Investigation (FBI) for

                            investigation for possible criminal charges. No criminal charges have been filed

                            against Plaintiff children.

                                  In a letter distributed publicly and to the entire Saline school community less

                            than 24 hours after the Snapchat, Defendant Superintendent Scot Graden and other

                                                                       6
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.66    Page 19 of 35




                            school officials rushed to judgment in labeling all the Plaintiff children as racists,

                            and falsely stated the Plaintiff children were guilty of “an act of racism that created

                            harm to all of our students, especially students of color. Hate, prejudice, and racism

                            have no place in our schools or our community.”

                                  Defendants further alienated and stigmatized the Plaintiff children from their

                            classmates and the school community by publicly stating, “The District will continue

                            working to ensure that our schools provide a safe and inviting environment void of
Kallman Legal Group, PLLC




                            these types of despicable words and actions.”

                                  All four Plaintiff children remained suspended through February 7, 2020,

                            without any hearing or sufficient notice of specific charges against them. Late Friday

                            afternoon on February 7th, Plaintiffs received written notice from Defendants with

                            specific allegations of claimed violations of the school code of conduct and their

                            right to a hearing.

                                  Child A and B were suspended for 10 days and they returned to school on

                            Monday, February 10, 2020. Child C and D remain suspended and have been

                            notified of the school’s recommendation for expulsion and given notice of their right

                            to appeal this recommendation. Defendants have indicated verbally that they will

                            withdraw the expulsion request; however, Plaintiffs have received nothing in writing

                            to verify this withdrawal.

                                  Plaintiff children have suffered academically as they have been unable to

                                                                      7
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20        PageID.67     Page 20 of 35




                            attend school, attend their class lectures, or otherwise fully participate in their

                            education. Plaintiff children have been banned from all extra-curricular activities

                            including, but not limited to, sports teams, clubs, and school events.

                                                        QUESTION PRESENTED

                                  This case presents the question of whether a public school may punish a

                            student via suspension and/or expulsion for out-of-school speech consisting of a

                            private conversation on Snapchat that Defendants believe was offensive.
Kallman Legal Group, PLLC




                                                               ARGUMENT
                                  Under Rule 65 of the Federal Rules of Civil Procedure, this Court must weigh

                            four factors when deciding whether to grant a motion for preliminary injunction: (1)

                            Plaintiff’s likelihood of success on the merits; (2) will the movant be irreparably

                            harmed by denial of the relief; (3) will granting preliminary relief result in even

                            greater harm to the others or the non-moving party; and (4) is granting preliminary

                            relief in the public interest. Dayton Area Visually Impaired Persons, Inc. v. Fisher,

                            70 F.3d 1474, 1480 (6th Cir. 1995). These factors are not prerequisites, but are

                            factors that are to be balanced against each other. United Food & Commercial

                            Workers Union, Local 1099 v. Southwest Ohio Reg'l Transit Auth. 163 F.3d 341,

                            347 (6th Cir. 1998) (citation omitted).

                                  In school speech cases, the plaintiff’s likelihood of success on the merits is

                            generally dispositive. B.H. v. Easton Area Sch. Dist., 725 F.3d 293, 302 (3d Cir.


                                                                      8
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20      PageID.68    Page 21 of 35




                            2013) (en banc).

                            I.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF
                                  THEIR CLAIMS.
                                  A.     Defendants Cannot Punish Students for Private, Out-of-School
                                         Speech That Does Not Cause Substantial, Material Disruption to
                                         School Activities.

                                  Students do not shed their constitutional rights to freedom of speech at the

                            schoolhouse gate. Tinker v. Des Moines Indep. Sch. Dist., 393 U.S. 503, 506 (1969).

                            The First Amendment limits the government’s power to punish a student for his/her
Kallman Legal Group, PLLC




                            speech. Id. at 506–09. Generally, public schools may not punish in-school speech

                            unless the speech creates a risk of substantial, material disruption to school

                            activities—a high bar. Id. at 509.

                                  It is an open question whether school officials may ever punish a student for

                            out-of-school speech without violating the First Amendment. J.S., 650 F.3d at 926

                            n.3; B.H., 725 F.3d at 303 n.9. See also J.S., 650 F.3d at 937–40 (Smith, J.,

                            concurring) (analyzing Tinker and its progeny and concluding that student speech

                            doctrine does not apply to off-campus speech and that ordinary First Amendment

                            principles apply instead).

                                  The Sixth Circuit Court of Appeals has held:

                                  [W]hile public schools are not run as democracies, neither are they run
                                  as Stalinist regimes. Students do have First Amendment rights, and
                                  school officials do not have unfettered authority to regulate student
                                  speech. The Supreme Court has established three frameworks for
                                  evaluating student speech: (1) vulgar and obscene speech is governed

                                                                    9
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20        PageID.69    Page 22 of 35




                                  by Bethel School Dist. v. Fraser, 478 U.S. 675, 106 S.Ct. 3159, 92
                                  L.Ed.2d 549 (1986); (2) school-sponsored speech is governed by
                                  Hazelwood v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592
                                  (1988); and (3) all other speech is governed by Tinker.

                                  The parties agree that the instant case is governed by Tinker. Pursuant
                                  to Tinker, school officials may regulate speech that materially and
                                  substantially interferes "with the requirements of appropriate discipline
                                  in the operation of the school." Tinker, 393 U.S. at 513, 89 S.Ct. 733.
                                  However, Tinker does not prescribe a uniform, "one size fits all"
                                  analysis. The Court must consider the content and context of the speech,
                                  and the nature of the school's response.

                            Lowery v. Euverard, 497 F.3d 584, 588 (6th Cir. 2007).
Kallman Legal Group, PLLC




                                  Although the Supreme Court in Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S.

                            675 (1986) recognized a narrow exception to Tinker that allows schools to punish

                            students for lewd speech and profanity used during school, the Supreme Court has

                            made clear that schools have no power to punish lewd or profane out-of-school

                            speech. Morse v. Frederick, 551 U.S. 393, 405 (2007) (observing that “[h]ad Fraser

                            delivered the same speech in a public forum outside the school context, it would

                            have been protected.”); J.S., 650 F.3d at 932 (noting that “Fraser does not apply to

                            off-campus speech,” and holding that Fraser did not justify a school’s punishment

                            for “profane language outside the school, during non-school hours”).

                                  Plaintiffs’ Snapchat was unquestionably out-of-school speech. It occurred on

                            a Sunday night, was not done at school or at a school event, nor was it related to the

                            school in any way. It is undisputed that the Snapchat was in no way “school

                            sponsored speech;” thus, Hazelwood does not apply.
                                                                     10
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20           PageID.70   Page 23 of 35




                                  The Snapchat had limited access and was not public. Indeed, the school was

                            not even mentioned in the chat. As the Third Circuit explained in J.S., this is not

                            enough of a nexus to school to justify punishment. See J.S., 650 F.3d at 929 (holding

                            that an online parody profile of the principal created outside of school “could not

                            ‘reasonably have led school authorities to forecast substantial disruption of or

                            material interference with school activities,’” despite the “unfortunate humiliation”

                            it caused the principal) (quoting Tinker, 393 U.S. at 514).
Kallman Legal Group, PLLC




                                  Pursuant to Lowery, a review of the content, context, and nature of

                            Defendants’ response clearly indicates that Plaintiff children’s speech was protected.

                            The content of the speech had nothing to do with the school but was instead a group

                            of both African-American and Caucasian children engaging in immature and

                            inappropriate banter. The context is also incredibly important. Again, it occurred on

                            a non-school night (Sunday), not during any school event, nor was it related to school

                            in any way.

                                  Finally, the nature of school’s response is also important to consider. There

                            was no substantial disruption to the school environment. Even if Defendants argue

                            there was a disruption (which Plaintiffs do not concede), it was completely of their

                            own making. There was no media coverage, nor was there evidence of wide-spread

                            attention to the Snapchat until after Defendant Graden sent out an inflammatory

                            public, school district wide, email criticizing the chat and condemning Plaintiff

                                                                     11
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20            PageID.71    Page 24 of 35




                            children as “racist.”1

                                     No school should be permitted to manufacture its own, self-described

                            “disruption” in order to sanction out-of-school speech that it may find offensive.

                            Defendants cannot simultaneously issue public media statements, hold public

                            meetings on the issue, call its own students “racist,” and then complain about the

                            “disruption” the media attention and public interest in the Snapchat has caused.

                                     In Layshock v. Hermitage School Dist., 650 F.3d 205 (3rd Cir. 2011), the
Kallman Legal Group, PLLC




                            student was suspended because of an offensive online profile he made of a school

                            employee. However, the student made the profile at his home, not at school, and

                            used no school property in the process. The Court held:

                                     It would be an unseemly and dangerous precedent to allow the state, in
                                     the guise of school authorities, to reach into a child's home and control
                                     his/her actions there to the same extent that it can control that child
                                     when he/she participates in school sponsored activities. Allowing the
                                     District to punish Justin for conduct he engaged in while at his
                                     grandmother's house using his grandmother's computer would create
                                     just such a precedent, and we therefore conclude that the district court
                                     correctly ruled that the District's response to Justin's expressive conduct
                                     violated the First Amendment guarantee of free expression.

                            Id. at 216.

                                     Rather than rushing to publicly condemn, humiliate, and punish these minor

                            children for a private chat, the school could have simply called a meeting with the

                            students and parents to discuss the issue, make sure the parents were aware, and


                            1
                                Defendant Graden’s letter was also posted publicly on the school’s website.
                                                                      12
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.72     Page 25 of 35




                            allowed the parents to implement any necessary discipline.

                                   While it is a sad trend in today’s culture for people to rush to publicly

                            condemn anything they consider to be offensive or wrong in order to make

                            themselves appear more virtuous, school officials should be held to a higher standard

                            when it comes to minor children. It is their constitutional duty to educate children,

                            not publicly denounce every bad word spoken by children in their own home or to

                            publicly label those students as “racist.”
Kallman Legal Group, PLLC




                                   Plaintiff children’s speech was protected by the First Amendment, and they

                            are likely to succeed at trial.

                                   B.     Defendants Lack the Authority to Punish Students for the
                                          Viewpoints Expressed in their Out-of-School Speech.

                                   Plaintiff children were punished because they privately said inappropriate and

                            immature things—not because they disrupted school activities. “The Supreme Court

                            has held time and time again, both within and outside of school context, that the

                            mere fact that someone might take offense at the content of the speech is not a

                            sufficient justification prohibiting it.” Saxe v. State College Area Sch. Dist., 240 F.3d

                            200, 215 (3d Cir. 2001) (Citing Tinker, 393 U.S. at 509).

                                   The Supreme Court has made clear that “a mere desire to avoid the discomfort

                            and unpleasantness that always accompany an unpopular viewpoint” is not a

                            sufficient justification for punishing student speech. Tinker, 393 U.S. at 509; J.S.,

                            650 F.3d at 926.
                                                                         13
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20        PageID.73    Page 26 of 35




                                   Singling out certain viewpoints for censorship is almost invariably

                            unconstitutional. See, e.g., Pittsburgh League of Young Voters Educ. Fund v. Port

                            Auth., 653 F.3d 290, 296 (3d Cir. 2011) (observing that “[v]iewpoint discrimination

                            is anathema to free expression”) (citing R.A.V. v. St. Paul, 505 U.S. 377, 382 (1992);

                            Perry Educ. Ass’n. v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 (1983)).

                                  The Supreme Court held that a ban on offensive speech constitutes viewpoint

                            discrimination because “[g]iving offense is a viewpoint,” and striking down federal
Kallman Legal Group, PLLC




                            law that prohibited registration of trademarks that disparage any group of people.

                            Matal v. Tam, 137 S. Ct. 1744, 1763 (June 19, 2017).

                                  The First Amendment does not permit Defendants to punish Plaintiff children

                            merely because school officials were offended by thoughts they expressed outside

                            of school, on their own time. As the Court observed in J.S., if the school’s

                            punishment is allowed to stand, “two students can be punished for using a vulgar

                            remark to speak about their teacher at a private party, if another student overhears

                            the remark, reports it to the school authorities, and the school authorities find the

                            remark ‘offensive.’” J.S., 650 F.3d at 933.

                                  Schools must tolerate off-campus, non-school related speech in order to

                            provide adequate breathing room for valuable, robust speech—the kind that enriches

                            the marketplace of ideas, promotes self-government, and contributes to self-

                            determination. J.S., 650 F.3d at 941 (Smith, J., concurring).

                                                                     14
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20        PageID.74    Page 27 of 35




                                  C.     Defendants Lack Authority Under Michigan Law to Punish
                                         Students for Out-of-School Speech.

                                 Defendants derive their authority to adopt and enforce school policies and a

                            student code of conduct pursuant to MCL 380.11a. MCL 380.11a(3)(b) states that

                            Defendants only have the authority to adopt and enforce policies and a student code

                            of conduct that provides “for the safety and welfare of pupils while at school or a

                            school sponsored activity or while en route to or from school or a school sponsored

                            activity.” Nothing in MCL 380.11a(3)(b) grants any authority to Defendants to
Kallman Legal Group, PLLC




                            punish speech or expression that does not occur “at school or a school sponsored

                            activity or while en route to or from school or a school sponsored activity.”

                            Therefore, Defendants’ improper expansion of their policy to include speech that

                            does not occur “at school” is unlawful.

                                 Defendants’ Anti-Harassment Policy (po5517) states in the very first

                            paragraph: “This policy applies to unlawful conduct occurring on school property,

                            or at another location if such conduct occurs during an activity sponsored by the

                            Board.” As none of the Snapchat occurred on school property or at any activity

                            sponsored by the school board, the Anti-Harassment Policy did not provide

                            Defendants with any authority to act in this case.

                                 The Michigan Legislature enacted the Matt Epling Safe School Law (MCL

                            380.1310b) which is an anti-bullying law that codified the authority for schools to

                            handle bullying situations. The statute requires that all school districts adopt anti-
                                                                      15
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.75     Page 28 of 35




                            bullying policies. The law clearly limited the authority of schools to regulate

                            bullying as it only prohibited bullying “at school.” MCL 380.1310b(1).

                                 The statute defines “at school” to mean:

                                  in a classroom, elsewhere on school premises, on a school bus or other
                                  school-related vehicle, or at a school-sponsored activity or event
                                  whether or not it is held on school premises. ‘At school’ includes
                                  conduct using a telecommunications access device or
                                  telecommunications service provider that occurs off school premises if
                                  the telecommunications access device or the telecommunications
                                  service provider is owned by or under the control of the school district
                                  or public-school academy.
Kallman Legal Group, PLLC




                            MCL 380.1310b(10)(a).

                                 Defendants adopted an Anti-Bullying policy (po5517.01) as required by statute

                            and the school denotes at the end of its policy that its authority to adopt such a policy

                            derives from the Matt Epling Safe School Law. Despite the clear statutory limitation

                            that the Matt Epling Safe School Law only applies to conduct “at school,” the School

                            District acted outside its authority and violated state law. Defendants unlawfully

                            expanded their authority to include “[m]isconduct occurring outside of school may

                            also be disciplined if it interferes with the school environment.” See po5517.01.

                            Nothing in the Matt Epling Safe School Law grants any authority to Defendants to

                            police or punish speech or expression that does not occur “at school.”

                                  Finally, Defendants’ own Student Code of Conduct clearly states that it only

                            applies if students are: (1) traveling to and from school, (2) at school, (3) on school

                            property, (4) at school sponsored events, and (5) on school transportation including
                                                                       16
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.76    Page 29 of 35




                            any off-campus events that may affect the school environment.

                                  It is undisputed that the Snapchat occurred on a Sunday evening and did not

                            happen while Plaintiff children were traveling to and from school, at school, on

                            school property, at school sponsored events, or during any school off-campus events.

                            Therefore, Defendants Student Code of Conduct cannot apply to the Snapchat that

                            occurred, nor can it regulate the speech contained in the Snapchat.

                                  D.     Defendants’ Policies and Procedures Are Unconstitutionally Vague
                                         and Overbroad and Give School Officials an Impermissible
Kallman Legal Group, PLLC




                                         Amount of Discretion to Censor Student Speech.
                                  A restriction on speech violates the First Amendment if it is so vague that it

                            does not allow a person of ordinary intelligence to determine what conduct it

                            prohibits, or invites government officials to enforce it in an arbitrary and

                            discriminatory way. Hill v. Colorado, 530 U.S. 703, 732 (2000). A government

                            policy restricting speech is unconstitutional when a public official’s discretion is

                            “not constrained by objective criteria” and instead gives the official room to make

                            decisions based on “ambiguous and subjective reasons.” United Food &

                            Commercial Workers Union, Local 1099 v. Sw. Ohio Reg’l Transit Auth., 163 F.3d

                            341, 359 (6th Cir. 1998) (quoting Desert Outdoor Advertising, Inc. v. City of Moreno

                            Valley, 103 F.3d 814, 818 (9th Cir. 1996)).

                                  A school regulation of student speech is overbroad when there is “a likelihood

                            that the [regulation’s] very existence will inhibit free expression” by “inhibiting the


                                                                      17
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.77    Page 30 of 35




                            speech of third parties who are not before the Court.” Saxe, 240 F.3d at 214 (quoting

                            Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 799 (1984)). A

                            school rule regulating student speech may be struck down on its face for overbreadth

                            if its prohibitions reach too much constitutionally protected expression, and the

                            overbreadth is “substantial in relation to the [regulation’s] plainly legitimate sweep.”

                            E.g., Sypniewski v. Warren Hills Reg’l Bd. of Educ., 307 F.3d 243, 258–59 (3d Cir.

                            2002) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973)).
Kallman Legal Group, PLLC




                                  Several portions of Defendants’ policies contain vague prohibitions on speech

                            that purport to give school officials broad power to censor student speech, without

                            providing any objective criteria to cabin the officials’ discretion.

                                  The fact that numerous African-American and Caucasian students were using

                            the same offensive language in the same private conversation, yet only the Caucasian

                            students were disciplined is a perfect example of an “ambiguous and subjective”

                            policy which was applied in a “discriminatory” way.

                                  Defendants’ Anti-Bullying policy (po5517.01) is facially void for vagueness

                            and invalid because of its overbreadth. The policy states that “[m]isconduct

                            occurring outside of school may also be disciplined if it interferes with the school

                            environment.” Yet, the policy provides no explanation or definition for what type or

                            form of “misconduct” would be required in order for Defendants to invoke the

                            policy. The policy provides no explanation or definition for the word “interferes”

                                                                      18
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.78    Page 31 of 35




                            and gives no indication as to what type or what level of interference is necessary to

                            invoke the policy. There is no limiting principle as it could be applied to any student,

                            at any location, for any thing, so long as the Defendants (in their sole discretion)

                            deem the misconduct to “affect” the school environment.

                                  Defendants’ Suspension and Expulsion policy (po5610) is also facially void

                            for vagueness and invalid because of its overbreadth. The policy states that a student

                            may be suspended or expelled for engaging in “gross misconduct.” The policy
Kallman Legal Group, PLLC




                            provides no definition for “gross misconduct” and does not indicate any limiting

                            principle as to how it may be invoked. This leaves the students and parents to guess

                            as to what may rise to the level of “gross misconduct.” Such a vague and amorphous

                            policy leads to illegal, arbitrary, and discriminatory enforcement beyond the

                            authority of the school, just as has already occurred in this case.

                                  These prohibitions reach broad swaths of protected speech, and would allow

                            school officials to punish students for their off-campus speech whether the offending

                            statement is an opinion that school officials disagree with, a challenge to school

                            authority or criticism of the school, a parody about school officials that the officials

                            do not find funny, or a true statement of fact that paints the school in an unflattering

                            light. The First Amendment does not permit censorship pursuant to such vague,

                            broad, and subjective standards. See J.S., 650 F.3d at 933 (cautioning that upholding

                            punishment of students for out-of-school speech that school officials find offensive

                                                                      19
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20          PageID.79    Page 32 of 35




                            “would vest school officials with dangerously overbroad censorship discretion.”).

                                    Defendants’ policies are vague and overbroad to the point that they are

                            unconstitutional and were unconstitutionally applied in this case.

                            II.    IN THE ABSENCE OF IMMEDIATE INJUNCTIVE RELIEF,
                                   PLAINTIFFS WILL SUFFER IRREPARABLE HARM.

                                   “The loss of First Amendment freedoms, for even minimal periods of time,

                            unquestionably constitutes irreparable injury.” Elrod, 427 U.S. at 373. Plaintiffs

                            have been stripped of their state constitutional right to a public education as a result
Kallman Legal Group, PLLC




                            of Defendants’ unconstitutional acts. Child A and B are barred from all

                            extracurricular activities, sports, SAT preparation, and many other school functions

                            on an ongoing basis as punishment for their protected self-expression. Further, Child

                            B is a senior and was on the swimming/diving team. Regionals for his sport are on

                            March 7, 2020. His coaches desire to have him back on the team; however,

                            Defendants have unreasonably refused to permit him to resume his sporting

                            activities.

                                   Child C and D continue to be suspended and have not attended school for

                            approximately one month as punishment for their self-expression. All Plaintiff

                            children have suffered irreparable harm, but it will be further exacerbated for Child

                            C and D if they are not permitted to rejoin their classmates at the beginning of the

                            next trimester in the beginning of March. All Plaintiff children are suffering, and in

                            the absence of the immediate injunctive relief requested, will continue to suffer
                                                                      20
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.80    Page 33 of 35




                            irreparable harm.

                            III.   DEFENDANTS WILL SUFFER NO IRREPARABLE HARM BY
                                   ALLOWING PLAINTIFFS TO BE FULLY REINSTATED AT
                                   SCHOOL.

                                   The Court must balance the ongoing irreparable harm to Plaintiff children

                            against any harm that Defendants would suffer from the requested injunctive relief.

                            Defendants have no legitimate interest in suppressing these children’s First

                            Amendment rights. Further, Defendants have no legitimate interest in denying
Kallman Legal Group, PLLC




                            Plaintiff children their constitutionally protected public education. Defendants do

                            not face any cognizable harm from allowing Plaintiff children to rejoin all school

                            related activities.

                                   In this case— as in many student speech cases—Defendants’ side of the scale

                            is empty. As our courts have often observed, “[e]veryday school discipline does not

                            depend on the necessity of a speech code.” Sypniewski, 307 F.3d at 259. This is all

                            the more true with respect to attempts to regulate student expression and conduct off

                            campus. Consequently, Defendants would suffer no harm if this Court granted the

                            requested preliminary relief as they would merely be ordered to do what they already

                            have a constitutional duty to do: educate children.

                            IV.    THE PUBLIC INTEREST FAVORS THE PROTECTION OF
                                   STUDENT SPEECH RIGHTS.
                                   The Court must also weigh the effect on the public of enjoining Defendants’

                            speech prohibitions and restoring Plaintiff children full participation in school. This

                                                                      21
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20         PageID.81    Page 34 of 35




                            factor also supports Plaintiffs’ request for an injunction. “[T]he public's interest

                            favors the protection of constitutional rights in the absence of legitimate

                            countervailing concerns.” B.H., 827 F. Supp. 2d at 409 (quoting Council of

                            Alternative Political Parties v. Hooks, 121 F.3d 876, 884 (3d Cir. 1997)). The

                            parents of the children have exercised their parental authority over their children

                            addressing their children’s behavior. It is in the public interest for these minor

                            children to attend school. Indeed, it is such a fundamental public interest that a free
Kallman Legal Group, PLLC




                            public education for children was enshrined in Article VIII, § 2 of Michigan’s

                            Constitution. Despite Plaintiffs’ numerous attempts to convince Defendants to do

                            the right thing and let these children return to school, Defendants have refused.

                                                              CONCLUSION
                                  All four factors for granting a Temporary Restraining Order and Preliminary

                            Injunction weigh in Plaintiffs’ favor. For all the foregoing reasons, Plaintiffs

                            respectfully request that this Honorable Court grant Plaintiffs’ motion and enter the

                            accompanying proposed order.

                                                                    Respectfully submitted,
                                                                    KALLMAN LEGAL GROUP, PLLC

                            DATED: February 24, 2020                /s/ David A. Kallman
                                                                    David A. Kallman        (P34200)
                                                                    Attorney for Plaintiffs
                                                                    5600 W. Mount Hope Hwy.
                                                                    Lansing, MI 48917
                                                                    517-322-3207
                                                                    dave@kallmanlegal.com
                                                                      22
                            Case 5:20-cv-10363-PDB-MJH ECF No. 5 filed 02/24/20       PageID.82    Page 35 of 35




                                       CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

                                  1.       This brief complies with the typeface requirements contained in

                            Local Rule 5.1 because this brief has been prepared using Times New Roman size

                            14 font, double spaced, in Microsoft Word.

                                  2.       In accordance with Local Rule 7.1, Plaintiff’s counsel sought

                            concurrence from Defendants’ counsel. Defendants do not concur in the relief sought

                            in Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction.
Kallman Legal Group, PLLC




                            DATED: February 24, 2020                     /s/ David A. Kallman
                                                                         David A. Kallman          (P34200)
                                                                         Attorney for Plaintiffs




                                                                    23
